NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        NOV 21 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 18-10488

                Plaintiff-Appellee,              D.C. No. 2:18-cr-00214-SPL-1

 v.
                                                 MEMORANDUM*
JESUS JAIME FIGUEROA, AKA Jesus
Jamie Figueroa,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Steven P. Logan, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Jesus Jaime Figueroa appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

conspiracy to possess with intent to distribute a controlled substance, in violation

of 21 U.S.C. § 846; and possession with intent to distribute a controlled substance,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and aiding and abetting, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(ii)(II) and

18 U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Figueroa contends that the district court erred by denying his request for a

minimal role adjustment under U.S.S.G. § 3B1.2(a). We review the district court’s

application of the Guidelines to the facts for abuse of discretion. See United States

v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc). Under the

circumstances of this case, including the fact that Figueroa was entrusted to

transport and deliver a significant amount of cocaine, the district court did not

abuse its discretion in determining that, while Figueroa qualified for a minor role

reduction pursuant to U.S.S.G. § 3B1.2(b), he was not “plainly among the least

culpable of those involved in the conduct of [the] group.” See U.S.S.G. § 3B1.2

cmt. n.4; see also United States v. Awad, 371 F.3d 583, 591 (9th Cir. 2004)

(minimal role reduction restricted to cases presenting exceptional circumstances).

      AFFIRMED.




                                          2                                     18-10488